Citation Nr: 0008124	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  94-13 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death secondary to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1947 to July 
1950.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for cause of the veteran's death.


REMAND

The appellant asserts that the veteran was exposed to 
ionizing radiation during Operation SANDSTONE, which caused 
him to develop the lymphoma that contributed to his death.

In the development of the claim, the RO submitted the 
veteran's DD214 and a copy of his discharge form to the 
Defense Special Weapons Agency (DSWA) in an attempt to verify 
whether the veteran had been exposed to radiation during 
Operation SANDSTONE.  In April 1998, DSWA indicated that it 
was unable to identify the veteran's unit(s) or geographic 
location(s) during SANDSTONE or whether he was otherwise 
exposed to ionizing radiation in service.  DSWA went on to 
address the possibility that the veteran had been stationed 
on Guam, based on a communication from the appellant.  
However, the veteran himself simply refers to atomic bomb 
testing "on Marshall Island from 1948- 1949".  

While DSWA has been unable to determine that the veteran was 
a participant in a "radiation risk activity" as defined at 
38 C.F.R. § 3.309(d)(3)(ii), further action on the claim 
pursuant to 38 C.F.R. § 3.311 is necessary.  Lymphoma is a 
radiogenic disease, as defined in section (b)(2) of this 
regulation.  Further, section (a)(4)(i) provides that if 
military records do not establish presence or absence from a 
site at which exposure to radiation is claimed to have 
occurred, the veteran's presence will be conceded.  DSWA has 
indicated that the veteran's location during SANDSTONE was 
"Unknown".

The RO should consider the appellant's claim in light of 
38 C.F.R. § 3.311(a)(4)(i).  If the veteran's presence at 
Operation SANDSTONE is conceded, further development of the 
claim pursuant to this regulation should be undertaken, to 
include obtaining a dose estimate.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should address the appellant's 
claim pursuant to provisions of 38 C.F.R. 
§ 3.311, and should initially determine 
whether the veteran's presence at 
Operation SANDSTONE must be conceded 
pursuant to section (a)(4)(i).  Then, the 
RO should obtain a dose estimate for the 
veteran and should complete the 
development of this claim required by 38 
C.F.R. § 3.311(a).

2.  Finally, the RO should readjudicate 
the appellant's claim for service 
connection for the cause of the veteran's 
death as secondary to exposure to 
ionizing radiation under all applicable 
criteria.  

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


